Citation Nr: 1243297	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965 and from September 1973 to July 1993.  He died on July [redacted], 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant was scheduled for a videoconference hearing in front of an acting Veterans Law Judge in November 2007; however, she did not report to the hearing and has not provided good cause for not attending.  As such, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).  

In October 2010, this matter was remanded for additional development and adjudication.  

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appeal based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

After this case was remanded in October 2010 for further development, additional medical evidence was obtained.  This evidence included a January 1998 report from the Veteran's treating physician addressed to the Social Security Administration (SSA).  The report detailed the Veteran's medical condition and asked that the SSA take the report into consideration while considering his social security appeal.  

While it appears from this letter that the Veteran had applied for SSA disability benefits the claims file does not contain records related to that application.  Failure to obtain the SSA decision and relevant supporting documents violates VA's duty to assist.  See 38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Request, from the SSA, complete copies of any disability determinations it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decisions.  


Efforts to obtain the records must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, advise the appellant of the records that could not be obtained, of the efforts made to obtain the records, and of any further actions that will be made with regard to her claim. 

2.  Ask the physician who provided the June 2012 VA opinion to review any newly received evidence and clarify whether the new evidence changes any aspect of the previous opinion.  If that physician is not available, another physician should provide the review and clarification.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


